Title: From George Washington to Robert Goodloe Harper, 10 July 1797
From: Washington, George
To: Harper, Robert Goodloe



Dear Sir,
Mount Vernon 10th July 1797

By the last Post I was honoured with your “observations on the dispute between the United States and France” and for your polite attention in sending them to me I pray you to accept my best acknowledgments.
Being on the point of celebrating Harvest [at] home, I must be allowed, as a Farmer, to make every other matter yield to the accomplishment thereof; that being over, the Pamphlet, I am persuaded, will be read with edification and pleasure by Dear Sir Your Obedt Hble Servt

Go: Washington

